



EXHIBIT 10.13
        
SECOND AMENDMENT TO THE STOCKHOLDERS’ AGREEMENT
This Second Amendment (this “Amendment”) to the Stockholders’ Agreement is
entered into as of December 16, 2016, by and among TransUnion (successor to
TransUnion Holding Company, Inc.), a Delaware corporation (“Parent”), the Advent
Investor and the GS Investors (collectively, the “Sponsor Investors”), and
constitutes an amendment to the Stockholders’ Agreement (as amended, the
“Agreement”), dated as of April 30, 2012, among (i) Parent, (ii) the
Stockholders and (iii) the Sponsor Investors. All capitalized terms used herein
but not otherwise defined herein shall have the meanings ascribed to such terms
in the Agreement.
WHEREAS, Section 7.6(a) of the Agreement permits Parent and the Sponsor
Investors to amend the Agreement without Stockholder approval if the amendment
does not adversely affect the rights and obligations of the Stockholders; and
WHEREAS, Parent and the Sponsor Investors desire to amend the Agreement as set
forth in this Amendment to enable Stockholders to contribute Share Equivalent to
qualified organizations.
NOW, THEREFORE, in consideration of the mutual promises set forth herein and for
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, the parties hereto agree and hereby amend the Agreement as
follows:
1.Section 3.1(d). Section 3.1(d) of the Agreement is hereby amended and restated
to read in its entirety as follows:
“(d) Any Transferee of Share Equivalents (including Affiliates of any
Stockholder) shall be required, at the time of and as a condition to such
Transfer, to become a party to this Agreement by executing and delivering such
documents as may be necessary, in the reasonable opinion of the Board, to make
such Person a party hereto, including the joinder set forth on Exhibit A hereto,
whereupon such Transferee will be treated as a Stockholder for all purposes of
this Agreement; provided, that, following a Public Offering, no Transferee of
Share Equivalents shall be required to become a party to this Agreement if such
Transferee (i) acquired such Share Equivalents in a sale to the public (A) in a
registered public offering or (B) pursuant to Rule 144 under the Securities Act,
or (ii) is an organization that is qualified to receive tax deductible
contributions pursuant to the Code and received such Share Equivalents as a bona
fide gift or contribution.”
2.No Further Effect. Except as expressly set forth in this Amendment, this
Amendment does not, by implication or otherwise, alter, modify, amend or in any
way affect any of the terms, conditions, obligations, covenants or agreements
contained in the Agreement.


3.Governing Law. This Amendment shall be governed by and construed in accordance
with the laws of the State of Delaware applicable to contracts entered into and
performed entirely within such State.







--------------------------------------------------------------------------------





4.Miscellaneous. This Amendment may be signed in any number of counterparts,
each of which shall be an original, with the same effect as if the signatures
thereto and hereto were upon the same instrument. This Amendment shall become
effective when each party hereto shall have received a counterpart hereof signed
by the other parties hereto. Until and unless each party has received a
counterpart hereof signed by the other parties hereto, this Amendment shall have
no effect and no party shall have any right or obligation hereunder (whether by
virtue of any other oral or written agreement or other communication).
[Signature pages follow]











































--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the day and year first above written.
TRANSUNION
By:
/s/ MICHAEL J. FORDE
 
Name:Michael J. Forde
 
Title:Senior Vice President - Legal & Regulatory and Corporate Secretary

















































[Signature Page to Second Amendment to Stockholders' Agreement]





--------------------------------------------------------------------------------







ADVENT-TRANSUNION ACQUISITION LIMITED PARTNERSHIP
By:
Advent-TransUnion GP LLC, its general partner
 
 
By:
/s/ MICHAEL J. RISTAINO
 
Name: Michael J. Ristaino
 
Title: President
 
 
 
 
GS CAPITAL PARTNERS VI FUND, L.P.
 
By:
GSCP VI Advisors, L.L.C. its General Partner
 
 
 
 
By:
/s/ GIL KLEMANN
 
 
Name:
Gil Klemann
 
 
Title:
Vice President
 





GS CAPITAL PARTNERS VI PARALLEL, L.P.
By:
GS Advisors VI, L.L.C. its General Partner
 
 
By:
/s/ GIL KLEMANN
 
Name:
Gil Klemann
 
Title:
Vice President





SPARTANSHIELD HOLDINGS
By:
GS Capital Partners VI Offshore Fund, L.P., its General Partner
 
By: GSCP VI Offshore Advisors, L.L.C., its General Partner
 
 
By:
/s/ GIL KLEMANN
 
Name:
Gil Klemann
 
Title:
Vice President

























[Signature Page to Second Amendment to Stockholders' Agreement]



